The bill of complaint herein proceeds upon the theory that, in providing for carrying into effect the provisions of section 2, Article XI of the Constitution, section 4551 (2854) C. G. L., gives a statutory lien to materialmen who furnish materials used in the construction of a building upon the separate property of a married woman in this State with her knowledge or assent, upon the due filing and record of a notice of the furnishing of such materials.
Section 2, Article XI, Constitution, does not create a lien upon the separate property of a married woman to secure the classes of demands against such property that are specified by the organic section, but it merely authorizes *Page 614 
courts of equity to charge the property with the payment of such enumerated classes of demands. Smith v. Gauby, 43 Fla. 142,  30 So. 2d 683. The organic section contemplates a relation of privity between a married woman and those who may charge in equity her separate property for the several specified classes of demands that may be made against her separate property. See Lowry v. Downing Mfg. Co., 80 Fla. 745, 87 So. 2d 65; Macfarlane v. So.2d L.  S. Co., 47 Fla. 271, 36 So. 2d 1029.
Sections 5349 (3495) et seq., C. G. L. relating to liens for laborers and materialmen and to enforcement of such liens, are not applicable to the separate property of married women in this State. See O'Neil v. Percival et ux., 20 Fla. 937; Smith v. Gauby, 43 Fla. 142, 30 So. 2d 683; Agin v. Gainesville P.  C. Co., 80 Fla. 679, 87 So. 2d 63.
Section 2, Article XI, of the constitution provides that the separate property of a married woman may be charged in equity "for labor and material used with her knowledge or assent in the construction of buildings or repairs, or improvements upon her property, or for agricultural or other labor bestowed thereon, with her knowledge and consent." The words "knowledge or assent" and "knowledge and consent" as used have reference to a relation of privity between the married woman and the person seeking to charge her separate property.
Where it is sought to charge in equity a married woman's separate property for obligations alleged to have been assumed for her by an agent, the authority to the agent to act for the married woman in the particular matter, should be duly shown, so that privity between the married woman and the complainant in the suit may appear.
If labor or material is furnished by a third party to a contractor who used it on the married woman's separate property, pursuant to the contractor's relation of privity *Page 615 
with the married woman, her separate property cannot be charged by the third person for such labor or material, unless a relation of privity in furnishing the labor or material is shown between the married woman and such third person. See The Thomas Co. v. Daugherty, 68 Fla. 305, 67 So. 2d 105; Agin v. Gainesville P.  C. Co., 80 Fla. 679, 87 So. 2d 63.
Under section 3, Article XI, the Legislature may enact laws to carry into effect the provisions of sections I and 2 of the Article; and Chapter 6926, Acts of 1915, as amended by Chapter 9301, Acts of 1923, now section 4551 (2845) C. G. L., is designed to effectuate a part of section 2 of Article XI.
While the language used in the amended statute, Chapter 9301, Acts of 1923, section 4551 (2845) C. G. L., is somewhat ambiguous, the intent of the statute is to prescribe a remedial procedure that is applicable to that portion of section 2, Article XI, of the constitution, which provides that a married woman's separate property may be charged in equity * * "for labor and material used with her knowledge or assent in the construction of buildings, or repairs, or improvements, upon her property." The statute gives a right in the nature of a lien upon a married woman's separate property, before decree may be obtained by charging in equity the property under the constitution, upon the due filing and recording of a prescribed notice of the performance of labor or of the furnishing of materials to be used in improvements upon the separate property of any married woman in this State, with her knowledge or assent, such lien or claim when duly perfected being prior to the claims of other persons who thereafter so furnish labor or material, etc.
The bill of complaint does not clearly allege the authority of Mrs. Brown's husband to represent her in assenting to the furnishing of materials to the contractor by *Page 616 
the complainant so as to obligate Mrs. Brown in order to charge her separate property for such materials. Mr. Brown's authority to represent his wife does not clearly appear by the bill of complaint to extend beyond the construction of the building within the terms of the contract, to which contract the complainant was not a party. In other words, the bill of complaint does not clearly allege facts showing the necessary privity between Mrs. Brown and the complainant with reference to the demand made. See Macfarlane v. So.2d L.  S. Co., 47 Fla. 271,  36 So. 2d 1029; H. L.  M. Co. vs. Teate, 98 Fla. 1055,125 So. 2d 21. Section 5381 (3518) C. G. L. is not applicable to proceedings under Sec. 2 Art. XI, Constitution, or under section 4551 (2854) C. G. L.
In view of the whole record upon which the bill was dismissed, on final hearing, such dismissal should be without prejudice; or leave should be given to amend the bill of complaint upon proper terms.
DAVIS, J., concurs.
                ON PETITION FOR SECOND REHEARING.